Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of plaintiff for $3,459.64, with interest from May 29, 1925, with costs. We are of opinion that in permitting the delivery of the coffee in question without the receipt of the written order therefor (plaintiff’s Exhibit 1) defendants became liable as matter of law. In view of this decision, the appeal from the order denying plaintiff’s motion for a new trial is dismissed. Lazansky, P. J., Rich, Young, Carswell and Scudder, JJ., concur.